IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 61,226-04


BARTLEY C. GREER, Relator

v.


 DISTRICT CLERK, HARRIS COUNTY, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HARRIS COUNTY



 Per curiam.


O R D E R


 
	Relator has filed a motion for leave to file a writ of mandamus.  In it, he contends that
he filed an application for a writ of habeas corpus in the 208TH Judicial District Court of
Harris County in Cause No. 950542-A and that the District Clerk failed to send him (1)
copies of any orders entered by the trial court, (2) proposed findings of fact and conclusions
of law, and (3) findings of fact and conclusions of law entered by the trial court.
	When the attorney for the State files an answer, motion, or other pleading relating to
an application for a writ of habeas corpus or the court issues an order relating to an
application for writ of habeas corpus, the clerk of the court shall mail or deliver to the
applicant a copy of the answer, motion, pleading, or order.  Tex. Code Crim. Pro., art.
11.07, Sec. 7. 
	 In these circumstances, additional facts are needed.  The respondent, the District
Clerk of Harris County, is ordered to file a response, stating that the requested documents
have been provided to relator, or if not provided to Relator, why not.  This application for
leave to file a writ of mandamus shall be held in abeyance until the respondent has submitted
the appropriate response.  Such response shall be submitted within 30 days of the date of this
order.

 IT IS SO ORDERED THIS THE 21st DAY OF JUNE, 2006.

DO NOT PUBLISH